ALEXANDER & BALDWIN, INC.

NOTICE OF GRANT OF STOCK OPTION

Notice is hereby given of the following option grant (the “Option”) to purchase
shares of the Common Stock of Alexander & Baldwin, Inc. (the “Corporation”):

 

Optionee:

_______________

 

Grant Date:

_______________

Vesting  

 

Commencement Date:

_______________

 

Exercise Price:

$_______ per share

Number of  

 

Option Shares:

_________ shares

 

Expiration Date:

_______________

 

Type of Option:

Non-Statutory Stock Option

Exercise Schedule:

 

Number of Option Shares:

Exercise Date:

 

_______  

________________________

 

_______

________________________

 

_______

________________________

The Option shall become exercisable in a series of three (3) successive annual
installments, as set forth above, upon Optionee’s completion of each successive
year of Service over the three (3)-year period measured from the Vesting
Commencement Date. Except as provided in Paragraph 5 of the form Stock Option
Agreement, the Option shall not become exercisable for any additional Option
Shares after Optionee’s cessation of Service.

Optionee understands and agrees that the Option is granted subject to and in
accordance with the terms of the Alexander & Baldwin, Inc. 2007 Incentive
Compensation Plan (the “Plan”). Optionee further agrees to be bound by the terms
of the Plan and the terms of the Option as set forth in the form Stock Option
Agreement attached hereto as Exhibit A. Optionee hereby acknowledges the receipt
of a copy of the official prospectus for the Plan in the form attached hereto as
Exhibit B. A copy of the Plan is available upon request made to the Corporate
Secretary at the Corporation’s principal offices.



Continuing Consent. Optionee further acknowledges and agrees that, except to the
extent the Plan Administrator notifies Optionee in writing to the contrary, each
subsequent option grant made to him or her under the Plan shall be subject to
the same terms and conditions set forth in the form Stock Option Agreement
attached to his or her initial option grant under the Plan, and Optionee hereby
accepts those terms and conditions for each such subsequent option grant that
may be made to him or her under the Plan and hereby agrees to be bound by those
terms and conditions for any such option grants, without any further consent or
acceptance required on his or her part at the time or times when those option
grants may be made. However, Optionee may, at any time he or she holds an
outstanding option under the Plan, request a written copy of the form Stock
Option Agreement from the Corporation by contacting the Corporation’s Human
Resources Department at the Corporation’s headquarters at 822 Bishop Street,
Honolulu, HI 96813.

Employment at Will. Nothing in this Notice or in the form Stock Option Agreement
or in the Plan shall confer upon Optionee any right to continue in Service for
any period of specific duration or interfere with or otherwise restrict in any
way the rights of the Corporation (or any Parent or Subsidiary employing or
retaining Optionee) or of Optionee, which rights are hereby expressly reserved
by each, to terminate Optionee’s Service at any time for any reason, with or
without cause.

Definitions. All capitalized terms in this Notice shall have the meaning
assigned to them in this Notice or in the form Stock Option Agreement.

DATED:

__________________

 

ALEXANDER & BALDWIN, INC.

By:

 

 

 

Title:

Vice President

 

 

 

OPTIONEE

 

 

Address:

 

 

 

 

 

 